No. 04-00-00530-CR
Robert GOODE,
Appellant
v.
The STATE of Texas,
Appellee
From the 187th Judicial District Court, Bexar County, Texas
Trial Court No. 99-CR-6332
Honorable Raymond Angelini, Judge Presiding
Opinion by:	Phil Hardberger, Chief Justice
Sitting:	Phil Hardberger, Chief Justice
		Tom Rickhoff, Justice
		Paul W. Green, Justice
Delivered and Filed:	December 12, 2001
DISMISSED FOR LACK OF JURISDICTION
	Robert Goode ("Goode") filed a general notice of appeal to complain of his felony conviction
based on a plea of guilty.  The punishment assessed did not exceed the punishment recommended by
the prosecutor and agreed to by Goode.  To invoke the court's jurisdiction over this appeal, rule
25.2(b)(3) requires that the notice of appeal specify that the appeal is from a jurisdictional defect,
specify that the substance of the appeal was raised by written motion and ruled on before trial, or
state that the trial court granted permission to appeal.  Tex. R. App. P. 25.2(b)(3).  Goode's general
notice of appeal did not meet any of the requirements of rule 25.2(b)(3).  See White v. State, No. 123-01, 2001 WL 1539153 (Tex. Crim. App. Dec. 5, 2001); Cooper v. State, 45 S.W.3d 77 (Tex. Crim.
App. 2001).  The only issues raised in Goode's brief are the voluntariness of his plea and ineffective
assistance of counsel.  Because the appeal does not raise any issues that this court has jurisdiction to
consider, the appeal is dismissed for lack of jurisdiction.

							Phil Hardberger, Chief Justice
DO NOT PUBLISH